Case: 14-11245      Document: 00513222702         Page: 1    Date Filed: 10/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-11245
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 7, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

KAMARDEEN OGUNLEYE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CR-28-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Kamardeen Ogunleye has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Ogunleye has filed a response and has moved for the appointment
of new counsel. The record is not sufficiently developed to allow us to make a
fair evaluation of Ogunleye’s claims of ineffective assistance of counsel; we


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11245      Document: 00513222702    Page: 2   Date Filed: 10/07/2015


                                  No. 14-11245

therefore decline to consider the claims without prejudice to collateral review.
See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert. denied, 135 S. Ct.
123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Ogunleye’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, and counsel
is excused from further responsibilities herein. Ogunleye’s motion for the
appointment of new counsel is DENIED as untimely. See United States v.
Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998). The APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                        2